Citation Nr: 0322557	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  97-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic left foot 
disability secondary to a service-connected disorder of the 
left great toe.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a sleep disorder, and 
for disability of the digestive tract, based on surgery 
performed by VA on August 27, 1990.

3.  Entitlement to an increased disability rating for post-
operative residuals of a fracture of the left great toe.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the RO in Columbia, 
South Carolina.  The veteran testified before the undersigned 
member of the Board at a hearing held in Washington, DC, in 
July 1998.  This case was remanded by the Board in April 1999 
and January 2001 for further development; it was returned to 
the Board in September 2002.

Following return of the case to the Board in September 2002, 
the Board, in an October 2002 decision, disposed of the 
following two issues:  whether new and material evidence has 
been submitted to reopen a claim of entitlement to an 
extension beyond January 31, 1992, of a temporary total 
rating based on the need for convalescence following surgery 
performed on September 10, 1991, for a service-connected 
disorder of the left great toe; and entitlement to an 
extension beyond February 28, 1991, of a temporary total 
rating based on the need for convalescence following surgery 
performed on November 28, 1990, for a service-connected 
disorder of the left great toe.  With respect to the 
remaining issues on appeal, namely those listed on the title 
page of this action, the Board in January 2003 undertook 
additional development pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).


REMAND

As noted in the Introduction, the Board in January 2003 
undertook additional development with respect to the 
remaining issues on appeal pursuant to authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  The development actions 
requested by the Board have resulted in the acquisition of 
the reports of June 2003 VA examinations of the veteran.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, the veteran has not been afforded the 
opportunity to review the additions to the record pursuant to 
38 C.F.R. § 20.903(b) (2002), and he has not, in any event, 
waived his right to have the additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV. 

The Board additionally notes the instant case was remanded to 
the RO in January 2001 in order to allow the RO to consider 
the veteran's claims in the context of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The record reflects that the 
RO thereafter contacted the veteran by telephone in August 
2001 and reportedly notified him at that time of the VCAA and 
how it applied to his claims.  Notably, however, the record 
is devoid of any written correspondence from the RO to the 
veteran demonstrating that he has been adequately advised by 
VA as to the information and evidence needed to substantiate 
his claims, or adequately informed as to what evidence VA 
would obtain for him and of what evidence he was responsible 
for submitting in connection with the remaining claims on 
appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes in 
passing that while an August 2001 VA letter to the veteran 
advised him of the information and evidence needed to 
substantiate a claim for service connection, the referenced 
correspondence was sent in response to two claims which have 
not been developed for appellate review.  Further procedural 
development is consequently required prior to adjudication of 
the instant appeal.

The Board lastly notes that, effective August 30, 2002, the 
schedular rating criteria for evaluating disorders of the 
skin, including scars, were changed.  See 67 Fed. Reg. 
49,590-99 (July 31, 2002); the RO has not had the opportunity 
to consider the new schedular criteria in the context of the 
veteran's claim for an increased evaluation for left great 
toe disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
remaining on appeal.  With respect 
to the increased rating claim, the 
RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4, including both old 
and new criteria for rating scars, 
and application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown , 
8 Vet. App. 202 (1995); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the supplemental statement 
of the case issued in April 2002, and provide the veteran and 
his representative with an appropriate opportunity to 
respond.  The supplemental statement of the case should refer 
to the amended criteria for rating disorders of the skin.  
See 67 Fed. Reg. 49,590-99 (July 31, 2002).

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

